CAYTON, Chief Judge
(dissenting).
This same question had, I thought, been settled when it was here before in Klein v. Miles, D.C.Mun.App., 35 A.2d 243, and in Young v. Baugh, D.C.Mun.App., 35 A.2d 242. In the Young case we were at pains to chart the method of computing time in preparing and serving such a notice, and we ruled that in a monthly tenancy case a notice satisfied the statute if (a) excluding the day of service and including the day of expiration it gave the tenant thirty days notice to quit and (b) it expired on the day of the month from which the tenancy commenced to run. In that case there was an application for appeal to the United States Court of Appeals which that Court denied, March 27, 1944, No. 8670.
Now, however, a new rule is being announced which I have some difficulty in following. If the ruling means that in preparing a notice to quit a landlord must start with the expiration date and count back thirty-one days instead of the thirty days prescribed by the statute, the ruling is obviously wrong. It is'just as wrong in prescribing that the notice may not include the day on which the tenant is required to vacate. This can only mean that in the future such notices are to expire not “on the day of the month from which such tenancy commenced to ruii,” Code 1940, § 45— 902, but on the day afterwards. I cannot escape the conclusion that either view is mathematically incorrect and legally unsound. Merritt v. Thompson, cited by the majority, does not require such a holding.
But even if I £tm completely wrong about this, the notice in this case is still good because the parties have exercised their right under the Code, § 45 — 908, to substitute “a longer or shorter notice” than the statutory one.- These parties did agree in writing that the tenant (if not in default) “shall be entitled to not less than 30 days notice to vacate * * * which notice shall be given, in writing, at least 30 days before said tenancy is intended to be terminated.” This language is much less exacting than that of the Code, because it does not require that the notice terminate on any particular day of the month: it requires only that notice be given “at least 30 days before said tenancy is intended to be terminated.” The notice given in this case clearly met that contractual minimum.